DETAILED ACTION
Claims 1-19 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of application no: PCT/JP2017/023471, filed on June 27, 2017 and claims priority to JP2016-133759, filed July 5, 2016, 2017-085179, filed April 24, 2017 and JP 2017-118669, filed June 16, 2017. 
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12/31/2018 and 08/07/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-18 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valasek et al (“Valasek,” US 20150113638). 

Regarding claim 1, Valasek discloses an anomaly detection electronic control unit in a network system having a plurality of electronic control units that communicate via a communication path, the anomaly detection electronic control unit being connected to the communication path, the plurality of electronic control units including a first electronic control unit that periodically transmits a first-type message including data to be monitored, and a second electronic control unit that periodically transmits a second-type message including data for comparison, the anomaly detection electronic control unit comprising:
a receiver that successively receives first-type messages and second-type messages from the communication path; (Valasek, [0024] & [0026], describe receiving data messages of different types on a communication interface on a network)
determining whether a first-type message received by the receiver is normal or anomalous, based on content of the first-type message, (Valasek, [0024]-[0025] describe determining whether one of the data messages received is abnormal based on the content of the data message; [0028] describes detecting normal traffic based on messages)
(Valasek, [0024]-[0026] describes data messages of different CAN ID types at the time of receiving the first data message) and
at least one of content of a first-type message received by the receiver further in the past than this first-type message, or content of a second-type message received by the receiver further in the past than the second-type message last received; (Valasek, [0024]-[0025] describes content of a data message received in a particular sequence of CAN traffic i.e. a message with CAN ID: 223 seen before a message with CAN ID 221; and a particular message is seen at a rate that exceeds a prescribed limit, i.e. a message with a CAN ID: 072 is seen more than 10 times per second; [0032] describes storing threat identification data (e.g. CAN ID’s) in a memory) and
a transmitter that transmits a predetermined message, in accordance with results of the determination (Valasek, [0024]-[0028] describes transmitting the data message in accordance to with results of the determination that the message was abnormal or normal).

Regarding claim 2, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek further discloses further comprising:
a storage, wherein: (Valasek, [0032] describes storing threat identification data (e.g. CAN ID’s) in a memory)
the receiver stores, in the storage, content of each of the first-type message and second-type message that have been received, (Valesik, [0024]-[0028] describes storing in memory, content of each of the data messages that have been received from five different ECU’s as shown in FIG 1) and
the determining is performed by referencing the storage, (Valesik, [0024]-[0028] describes determining whether the message is normal or abnormal by referencing the memory)

Regarding claim 3, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek further discloses wherein, when a first-type message is received by the receiver, (Valasek, [0024] & [0026], describe receiving data messages of different types on a communication interface on a network)
the determining is performed in accordance with whether or not a first data to be monitored included in the first-type message satisfy a predetermined reference, (Valasek, [0024]-[0028] describe determining based on whether or not the first data message to be monitored by the attack monitoring/defense unit included in the first data message satisfies a predetermined rule and/or pattern)
a first data for comparison included in the second-type message last received by the receiver satisfy the predetermined reference, (Valasek, [0024]-[0028] describes a first data message for matching included in the second data messages last received that satisfies the rule and/or pattern) and
second data to be monitored included in a first-type message received by the receiver one time back from that first-type message satisfy the predetermined reference, (Valasek,[0024]-[0028] & [0038] describes a second data message that is monitored by the Attack Monitoring/Defense Unit included in the first data message received by the receiver previously as a sequence from that first data message that satisfies the predetermined rule and/or pattern)

Regarding claim 4, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek further discloses wherein, when a first-type message is received by the receiver, the determining is performed in accordance with whether or not a first data to be monitored included in the first-type message satisfy a predetermined reference, (Valasek,[0024]-[0028] & [0038] describes when a first data message is received, the determining is performed in accord with whether or not a first data message to be monitored by the Attack Monitoring/Defense Unit included in the first data message satisfies a predetermined rule and/or pattern)
a first data for comparison included in the second-type message last received by the receiver satisfy the predetermined reference, (Valasek,[0024]-[0028] & [0038] describes a first data message for matching that is included in the second data message that was previously received that satisfies the predetermined rule and/or pattern) and
second data for comparison included in a second-type message received by the receiver one time back from that last time satisfy the predetermined reference, (Valasek,[0024]-[0028] & [0038] describes a second data for matching included in a second data message received previously from the time of the predetermined rule and/or pattern). 
Regarding claim 5, Valasek discloses the anomaly detection electronic control unit according to Claim 1.
Valasek further discloses wherein, when a first-type message is received by the receiver, the determining is performed in accordance with whether or not a first data to be monitored included in the first-type message satisfy a predetermined reference, (Valasek,[0024]-[0028] & [0038] describes wherein when a first data message is received, the determining is performed in accord with whether or not a first data to be monitored included the first data message satisfies a predetermined rule and/or pattern)
a first data for comparison included in the second-type message last received by the receiver satisfy the predetermined reference, (Valasek,[0024]-[0028] & [0038] describes a first data for matching included in the second data message previously received in a certain order that satisfies a predetermined rule and/or pattern in a particular sequence)
second data to be monitored included in a first-type message received by the receiver one time back from that first-type message satisfy the predetermined reference, (Valasek, [0024]-[0028] & [0038] describes a second data to be monitored by the Attack Monitoring/Defense Unit included in the first data message received previously from the first data message that satisfies the predetermined rule and/or pattern) and
second data for comparison included in a second-type message received by the receiver one time back from the last satisfy the predetermined reference, (Valasek, [0024]-[0028] & [0038] describes a second data for matching included in the second data message received previously from the last that satisfies the predetermined rule and/or pattern)

Regarding claim 6, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek further discloses wherein, when a first-type message is received by the receiver, the determining is performed in accordance with whether or not a first data to be monitored included in the first-type message satisfy a predetermined reference, (Valasek, [0024]-[0028] & [0038] describes wherein a first data message is received by the receiver, the determining is performed in accord with whether or not a first data to be monitored by the Attack Monitoring/Defense Unit satisfies a predetermined rule and/or pattern)
a first data for comparison included in the second-type message last received by the receiver satisfy the predetermined reference, (Valasek, [0024]-[0028] & [0038] describes first data for matching included in the second data message previously received in a certain sequence that satisfies a predetermined rule and/or pattern) and
second data to be monitored included in a first-type message including second data to be monitored of a value different from the first data to be monitored, last received by the receiver before reception of the first-type message satisfy the predetermined reference, (Valasek, [0024]-[0028] & [0038] describes second data to be monitored included in the first data message including second data to be monitored by the Attack Monitoring/Defense Unit of a value different from the first data message that satisfied the predetermined rule and/or pattern and determining if its normal, malicious or abnormal)

Regarding claim 7, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek further discloses wherein, when a first-type message is received by the receiver, the determining is performed in accordance with whether or not a first data to be monitored included in the first-type message satisfy a predetermined reference, (Valasek, [0024]-[0028] & [0038] describes wherein, when a first data message is received the determining is performed in accord with whether or not a first data to be monitored by the Attack Monitoring/Defense Unit is included in the first data message satisfies a predetermined rule and/or pattern)
a first data for comparison included in the second-type message last received by the receiver satisfy the predetermined reference, (Valasek, [0024]-[0028] & [0038] describes a first data for matching included in the second data message previously received in a sequence by satisfying the predetermined rule and/or pattern) and
second data for comparison included in a second-type message including second data for comparison of a value different from the first data for comparison, last received by the receiver before reception of the second-type message last received satisfy the predetermined reference, (Valasek, [0024]-[0028] & [0038] describes second data for matching included in the second data message including second data for matching a value different from the first data for matching, previously received before the second data message the was previously received that satisfied the predetermined rule and/or pattern)

Regarding claim 8, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek further discloses wherein, when a first-type message is received by the receiver, the determining is performed in accordance with whether or not a first data to be monitored included in the first-type message, (Valasek, [0024]-[0028] & [0038] describes wherein, when a first data message is received, the determining is done with whether or not a first data to be monitored by the Attack Monitoring/Defense Unit  included in the first data message)
a first data for comparison included in the second-type message last received by the receiver satisfy a predetermined reference, (Valasek, [0024]-[0028] & [0038] describes a first data for matching included in the second data message previously received in a certain sequence satisfies the predetermined rule and/or pattern)
second data to be monitored included in a first-type message including second data to be monitored of a value different from the first data to be monitored, last received by the receiver before reception of the first-type message satisfy the predetermined reference, (Valasek, [0024]-[0028] & [0038] describes second data to be monitored by the Attack Monitoring/Defense Unit included in the first data message including second data to be monitored of a value different from the first data to be monitored, previously received before the first data message satisfies the predetermined rule and/or pattern in a certain sequence) and
(Valasek, [0024]-[0028] & [0038] describes second data for comparison in a second data message including the second data for matching the different value from the first data for matching received previously before receiving the second data message previously received satisfies the predetermined rule and/or pattern)

Regarding claim 9, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek further discloses wherein the plurality of electronic control units includes a third electronic control unit that periodically transmits a third-type message including reference data, (Valasek, FIG 1 shows a Steering ECU 104, Engine ECU 106, Tire Pressure Monitoring ECU, ECU 116a, ECU 116n)
wherein the receiver successively receives third-type messages, and wherein the determining is further performed based on content of the third-type message last received by the receiver at the time of receiving the first-type message, (Valasek, [0024] describes receiving data messages from a plurality of ECU’s (Steering ECU, Engine ECU, Tire Pressure Monitoring ECU, ECU 116a and ECU 116n and determining based on the content of the data messages last received at the time of receiving the first data message) and
(Valasek, [0024]-[0025] describes receiving the content of CAN messages received further in the past than the data message from the third ECU that was last received; [0025] describes a sequence of CAN traffic with message with a CAN ID where the content was received previously). 

Regarding claim 10, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek further discloses wherein the plurality of electronic control units includes a third electronic control unit that periodically transmits a third-type message including reference data, (Valasek, [0024]-[0025] describes a plurality of electronic control units that include a third electronic control unit Steering ECU, Engine ECU, Tire Pressure Monitoring ECU, ECU 116a and ECU 116n that repeatedly transmits a third data message including information that was previously stored in memory)
wherein the receiver further successively receives the third-type messages, wherein the operations further include determining whether a second-type message received by the receiver is normal or not, based on content of the second-type message, (Valasek, [0024]-[0028] & [0038] describes consecutively receiving third data messages wherein the determining whether a second data message received by the receiver is normal or abnormal based on the content of the second data message)
content of a third-type message last received by the receiver at the time of receiving the second-type message, (Valasek, [0024]-[0028] & [0038] describes content of the third data message previously received in a sequence at the time of receiving the second data message) and
at least one of content of a second-type message received by the receiver further in the past than the second-type message, or content of a third-type message received further in the past than the third-type message last received by the receiver, (Valasek, [0024]-[0028] & [0038] describes the content of a second data message received previously than the second data message or content of a third data message received previously in the past than the third data message last received in a particular sequence) and
wherein determining of whether the first-type message received by the receiver is normal or anomalous is performed based on content of the first-type message, (Valasek, [0024]-[0028] & [0038] describes wherein determining of whether the first data message received is normal or abnormal is performed based on content of the first data message)
content of the second-type message that was last received by the receiver at the time of receiving the first-type message that has been determined to be normal, and either of content of a first-type message received further in the past by the receiver than that first-type message, or content of a second-type message that was received by the receiver and determined to be normal further in the past than the second-type message last received by the receiver and determined to be normal, (Valasek, [0024]-[0028] & [0038] describes content of the second data message that was previously received at the time of receiving the first data message that was determined to be normal and either of content of a first data message received further previously than the first data message  or content of the second data message that was received and determined to be normal further previously than the second data message previously received and determined to be normal). 

Regarding claim 11, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek further discloses wherein the network system is installed in a vehicle, (Valasek, [0019] describes a CAN Network installed in an automobile)
wherein the data to be monitored and the data for comparison is data used for control of the vehicle, (Valasek, [0023], The attack monitoring unit 118 may be preloaded with certain functionality, learn baseline behavior and alert on detected anomalies, or have a combination of these two features. The attack monitoring unit 118 can detect attacks and alert the driver if something anomalous occurs, or completely restrict functionality of the automobile depending on the current state of the automobile and configuration of the attack monitoring unit 118 and/or the automobile). 
wherein the communication path is a wired communication path in the vehicle, (Valasek, [0022] & [0047] describes a wired communication path in an automobile) and
wherein the plurality of electronic control units exchange messages following the CAN protocol or Ethernet protocol (Valasek, [0024] describes a plurality of electronic control units that exchange messages; [0047] describes Ethernet; [0004], CAN standard; [0002], controller area network (CAN))


Regarding claim 14, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek further discloses wherein the communication path is a network bus, (Valasek, [0021], CAN Bus) and
wherein, in a case of determining that a first-type message is anomalous, the transmitter transmits an anomaly notification message onto the network bus, (Valasek, [0022]-[0023] describes determining that the first data message is anomalous, an alert is sent to the CAN Bus and the driver)

Regarding claim 15, Valasek discloses an onboard network system, comprising:
a plurality of electronic control units that communicate via a communication path, the plurality of electronic control units including (Valasek, [0024]-[0028] & [0038] describes a plurality of electronic control units that communicate via a CAN bus)
a first electronic control unit that periodically transmits a first-type message including data to be monitored, (Valasek, [0024]-[0028] & [0038] describes a first electronic control unit that continuously transmits a first data message including data to be monitored to be normal or abnormal) and
a second electronic control unit that periodically transmits a second-type message including data for comparison; (Valasek, [0024]-[0028] & [0038] describes a second electronic control unit that periodically transmits a second data message including data for matching) and
(Valasek, [0024]-[0028] & [0038] describes an attack monitoring/defense unit connected to a CAN Bus)
wherein the anomaly detection electronic control unit includes a receiver that successively receives first-type messages and second-type messages from the communication path, (Valasek, [0024]-[0028] & [0038] describes an Attack Monitoring/Defense Unit that includes continuously receiving first data messages and second data messages from the CAN Bus) and
a processor, that in operation, performs operations including determining whether a first-type message received by the receiver is normal or anomalous, based on content of the first-type message, content of a second-type message last received by the receiver at the time of receiving this first-type message, (Valasek, [0024]-[0028] & [0038] describes determining whether the first data message received is normal or abnormal based on content of the first data message, content of the second data message previously received at the time of receiving the first data message in a particular sequence) and
at least one of content of a first-type message received by the receiver further in the past than this first-type message, and content of a second-type message received by the receiver further in the past than the second-type message last received,  (Valasek, [0024]-[0028] & [0038] describes content of the first data message received further previously than the first data message and content of the second data message received further previously than the second data message according to a specific sequence). 
Regarding claim 19, claim 19 is directed to an anomaly detection method. Claim 19 is similar in scope to claim 1 and is therefore rejected under similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Valasek et al (“Valasek,” US 20150113638) and further in view of Elend et al (“Elend,” US 20170093659). 

Regarding claim 12, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek fails to further disclose wherein, when data to be monitored in a first-type message is being received by the receiver, the determining is performed before the final 
However, in an analogous art, Elind discloses wherein, when data to be monitored in a first-type message is being received by the receiver, the determining is performed before the final bit of the first-type message is received, wherein, in a case where determination is made that the first-type message is anomalous, (Elind, [0013], invalidating the CAN message in response to the match signal; [0060]-[0065] describes receiving a final bit of a message received; [0072] describes invalidating the suspicious [anomalous] CAN message before the hosts are notified prevents a corresponding message from being passed to the hosts to implement malicious activity at the corresponding CAN nodes).
the transmitter transmits a predetermined message that invalidates the first-type message onto the communication path before the final bit of the first-type message is received by the receiver (Elind, [0013], invalidating the CAN message in response to the match signal; [0060]-[0065] describes receiving a final bit of a message received). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Elend with the system/method of Valasek to include wherein, when data to be monitored in a first-type message is being received by the receiver, the determining is performed before the final bit of the first-type message is received, wherein, in a case where determination is made that the first-type message is anomalous, the transmitter . 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Valasek et al (“Valasek,” US 20150113638) and further in view of Han et al (“Han,” US 20150089236). 

Regarding claim 13, Valasek discloses the anomaly detection electronic control unit according to Claim 1. 
Valasek further discloses wherein the communication path is a network bus, (Valasek, [0047], communications path; [0049], CAN Bus)
Valasek fails to explicitly disclose wherein the plurality of electronic control units exchange frames following the CAN protocol, wherein the first-type message is a data frame that includes a predetermined value in an ID field, and data to be monitored in a data field, wherein the second-type message is a data frame that includes a particular value that differs from the predetermined value in an ID field, and data for comparison in a data field, and wherein the transmitter transmits an error frame as the predetermined message.
However, in an analogous art, Han discloses wherein the plurality of electronic control units exchange frames following the CAN protocol, (Han, [0182], electronic control units; [0042], CAN Standard and describes exchanging frames from the physical layer and to the object layer)
wherein the first-type message is a data frame that includes a predetermined value in an ID field, (Han, [0082] describes a data frame that has an anonymized frame identifier or frame ID). 
and data to be monitored in a data field, wherein the second-type message is a data frame that includes a particular value that differs from the predetermined value in an ID field, (Han, [0003], monitoring; FIG 2B has a different ID field in its frame)
and data for comparison in a data field, (Han, [0010], compares the extracted frame identifier to the next frame identifier residing in the data store)
 and wherein the transmitter transmits an error frame as the predetermined message (Han, [0046], an error frame that is used to indicate an error and transmitted by any unit on detecting a bus error)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Han with the system/method of Valasek to include wherein the plurality of electronic control units exchange frames following the CAN protocol, wherein the first-type message is a data frame that includes a predetermined value in an ID field, and data to be monitored in a data field, wherein the second-type message is a data frame that includes a particular value that differs from the predetermined value in an ID field, and data for comparison in a data field, and wherein the transmitter transmits an error frame as the predetermined message. One would have been motivated to provide real-time frame authentication using ID anonymization in automotive networks (Han, [0002]). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Valasek et al (“Valasek,” US 20150113638) and further in view of Evans et al (“Evans,” US 9843594).  .

Regarding claim 16, Valasek discloses the onboard network system according to Claim 15. 
Valasek fails to further disclose wherein the operations further include notifying, in a case where a first-type message has been determined to be anomalous, a server situated outside of a first vehicle in which the onboard network system is installed, or a second vehicle other than the first vehicle, of the anomaly.
However, in an analogous art, Evans discloses wherein the operations further include notifying, in a case where a first-type message has been determined to be anomalous, a server situated outside of a first vehicle in which the onboard network system is installed, (Evans, Col. 14, Lines 25-33, describes a security module may record, flag and/or report [notify] an anomalous automobile-network message to an interested party (e.g. a driver, an automobile manufacturer, a security service provider, etc; FIG 3 shows a server 306 that is situated outside of the first vehicle). 
or a second vehicle other than the first vehicle, of the anomaly.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Evans with the system/method of Valasek to include wherein the operations further include notifying, in a case where a first-type message has been determined to be anomalous, a server situated outside of a first vehicle in which the onboard network 

Regarding claim 17, Valasek discloses the onboard network system according to Claim 16. 
Valasek fails to explicitly disclose wherein the operations further include
notifying, in a case where a first-type message has been determined to be anomalous, of the anomaly by transmitting information indicating the anomaly to the second vehicle that is of a same vehicle type as the first vehicle.
However, in an analogous art, Evans discloses wherein the operations further include notifying, in a case where a first-type message has been determined to be anomalous, of the anomaly by transmitting information indicating the anomaly to the second vehicle that is of a same vehicle type as the first vehicle (Evans, Col. 7, Lines 18-52, FIG 3 shows a computing device 316 may be connected to an additional automobile network 318 over which computing device 316 may be capable of broadcasting and/or receiving automobile network messages. An automobile network 308 and automobile network 318 may have the same make model and/or automobile-network configuration. An attacker may use an attacking device 315 to connect to and perpetrate an attack on automobile network 308. In one embodiment, one or more of modules 102 from configured to provide various database services and/or run FIG. 1 may, when executed by at least one processor of computing device 302, server 306, and/or computing device 316, enable computing device 302 and/or server 306 to detect anomalous messages in automobile network 308. For example, and as will be described in greater detail below, one or more of modules 102 may cause server 306 to (1) receive automobile-network messages 320 that have been and/or are expected to be broadcast over automobile network 308 (e.g., automobile-network messages that have been broadcast over automobile networks 308 and/or 318) (2) extract a set of features 322 from automobile-network messages 320, and (3) use the set of features 322 to create a model 324 that is capable of distinguishing expected automobile-network messages from anomalous automobile network messages. In some embodiments, one or more of modules 102 may further cause computing device 302 to (1) identify model 324, (2) detect an automobile-network message 326 that has been broadcast over automobile network 308 (e.g., an automobile-network message that was broadcast by attacking device 315), (3) use model 324 to determine that automobile-network message 326 is anomalous, and ( 4) perform a security action in response to determining that automobile-network message 326 is anomalous; Col. 14, Lines 25-36, the systems may perform a variety of security actions in response to determining that an automobile network message is anomalous. Security module 114 may record, flag and/or report an anomalous automobile-network message to an interested party (e.g. a driver, an automobile manufacturer, a security service provider, etc. The security module may inform an interested party that a detected anomalous automobile network message is or may be indicative of a malicious attack on or a malfunctioning component within an automobile network. Upon completion of step 512, exemplary method 500 in FIG 5 may terminate). 
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Valasek et al (“Valasek,” US 20150113638) in view of Evans et al (“Evans,” US 9843594) and further in view of Kellum et al (“Kellum,” US 20070054685). 

Regarding claim 18, Valasek discloses the onboard network system according to Claim 16. 
Evans further discloses wherein the operations further include notifying, in a case where a first-type message has been determined to be anomalous, of the anomaly by transmitting information indicating the anomaly to the second vehicle (Evans, Col. 7, Lines 18-52, FIG 3 shows a computing device 316 may be connected to an additional automobile network 318 over which computing device 316 may be capable of broadcasting and/or receiving automobile network messages. An automobile network 308 and automobile network 318 may have the same make model and/or automobile-network configuration. An attacker may use an attacking device 315 to connect to and perpetrate an attack on automobile network 308. In one embodiment, one or more of modules 102 from configured to provide various database services and/or run FIG. 1 may, when executed by at least one processor of computing device 302, server 306, and/or computing device 316, enable computing device 302 and/or server 306 to detect anomalous messages in automobile network 308. For example, and as will be described in greater detail below, one or more of modules 102 may cause server 306 to (1) receive automobile-network messages 320 that have been and/or are expected to be broadcast over automobile network 308 (e.g., automobile-network messages that have been broadcast over automobile networks 308 and/or 318) (2) extract a set of features 322 from automobile-network messages 320, and (3) use the set of features 322 to create a model 324 that is capable of distinguishing expected automobile-network messages from anomalous automobile network messages. In some embodiments, one or more of modules 102 may further cause computing device 302 to (1) identify model 324, (2) detect an automobile-network message 326 that has been broadcast over automobile network 308 (e.g., an automobile-network message that was broadcast by attacking device 315), (3) use model 324 to determine that automobile-network message 326 is anomalous, and ( 4) perform a security action in response to determining that automobile-network message 326 is anomalous; Col. 14, Lines 25-36, the systems may perform a variety of security actions in response to determining that an automobile network message is anomalous. Security module 114 may record, flag and/or report an anomalous automobile-network message to an interested party (e.g. a driver, an automobile manufacturer, a security service provider, etc. The security module may inform an interested party that a detected anomalous automobile network message is or may be indicative of a malicious attack on or a malfunctioning component within an automobile network. Upon completion of step 512, exemplary method 500 in FIG 5 may terminate). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Evans with the system/method of Valasek to include wherein the operations further include notifying, in a case where a first-type message has been determined to be anomalous, of the anomaly by transmitting information indicating the anomaly to the second vehicle. One would have been motivated to detect anomalous messages in automobile networks (Evans, Col. 1, Lines 46-47).
Valasek and Evans fails to explicitly disclose that is present proximate the first vehicle.
However, in an analogous art, Kellum that is present proximate the first vehicle, (Kellum, [0005], According to one aspect of the invention, a method is provided for vehicle-to-vehicle communication. The method includes receiving data about a first vehicle and a second vehicle within a proximity of an intermediate node, where the receiving is at the intermediate node. The first vehicle is notified about the presence of the second vehicle and/or the second vehicle is notified about the presence of the first vehicle in response to the receiving).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kellum with the system/method of Valasek and Evans to include that is present 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774.  The examiner can normally be reached on M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  










/JAMES J WILCOX/           Examiner, Art Unit 2439    



/LUU T PHAM/           Supervisory Patent Examiner, Art Unit 2439